Citation Nr: 1754127	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2017. The transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not currently have a bilateral hearing loss disability for VA purposes.

2. Tinnitus is attributable to service.

3. A lumbar spine disability is not attributable to service.

4. The Veteran's preexisting hemorrhoids were noted at entry to service and the evidence does not support a finding that they were aggravated by service. 



CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. Tinnitus was incurred in wartime service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. A lumbar spine disability was not incurred in or aggravated by service. 
38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Preexisting hemorrhoids were not aggravated by service. 38 U.S.C. §§ 1153, 5107 (2014); 38 C.F.R. §§ 3.102, 3.306 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter to the Veteran in May 2011, prior to the initial unfavorable adjudication in June 2012. The letter contained all required information. VA has satisfied its duty to notify.

Duty to Assist

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO obtained the Veteran's VA medical records as well as his service treatment records. No other relevant records are outstanding. The Veteran was provided a VA audiological examination in May 2012. The examiner performed a controlled speech discrimination test (Maryland CNC), conducted puretone audiometry testing, and reviewed the claims file. 38 C.F.R. § 4.85. The Veteran was also provided examinations for his back and rectum. Again, the examiners reviewed the file and provided sufficient rationales. Therefore, the Board finds the examinations adequate and finds the VA has satisfied its duty to assist.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 38 C.F.R. § 3.303(b). When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

III. Analysis

Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran was provided with an audiological examination in May 2012. The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
10
10
10
15
25

Speech recognition was 98 percent in the right ear and 94 percent in the left ear, as measured by the Maryland CNC test.

The auditory thresholds did not surpass 25 decibels at any Hertz level in either ear. The Maryland CNC speech recognition scores were both 94 percent or greater. The examination results do not show disabling hearing loss for VA purposes. 

There is no VA or private treatment records that reflect a finding of hearing loss that meets the VA criteria for disability. The Veteran has stated that he has difficulty hearing, but he is not competent to diagnose hearing loss for VA purposes as that is determined by objective testing. 

Without a current disability, service connection may not be granted on any basis. The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss considered disabling for VA purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Tinnitus

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Veteran has reported that he currently has tinnitus, which he is competent to diagnose. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, the Veteran has consistently and credibly reported that his tinnitus both had its onset in service and has been persistent since. There is no evidence of record that the Veteran's statements to this effect are not credible, and he is competent to report both the onset date of a wholly lay-observable disability as well as its persistency since that date. Jandreau, 492 F.3d at 1377. As such, these statements are entitled to significant probative weight.

A May 2012 audiological examination was also provided. The VA examiner stated that the Veteran's tinnitus was less likely than not related to service because there were not threshold shifts between the Veteran's entrance and separation examinations. However, the examiner did not address the Veteran's assertions that the tinnitus was persistent since service, and therefore the opinion is inadequate as to the issue of service connection for tinnitus and entitled to less probative weight. Dalton v. Peake, 21 Vet. App. 23 (2007).

The only competent and credible evidence of record concerning the onset and persistence of a nexus are the Veteran's assertions that he has continuously experienced tinnitus since its onset in service. Therefore, service connection for tinnitus is granted. 38 C.F.R. §§ 3.102, 3.303(b).

Lumbar spine disability

The Veteran claims entitlement to service connection for a lumbar spine disability that he contends is the result of a muscle strain incurred during service.

The Board notes that the Veteran stated on his entrance examination that he had recurrent back pain. However, as the examiner did not note an injury or other back problem, the presumption of soundness attaches. 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Service treatment records show that he sought treatment for low back pain on several occasions in 1974.  On each occasion, the diagnosis was muscle strain, and clinicians prescribed heat, rest and muscle relaxant medication. On one occasion, an X-ray was negative.   In a January 1975 discharge examination, the examiner noted that the Veteran was receiving treatment for muscle strain but noted no spinal abnormalities. 

A VA examination performed in May 2012 did not diagnose the Veteran with a disability of the lower back, but did note that the Veteran has alleged recurring pain that impaired his daily functions. There are no VA or private treatment records in the file that reflect a diagnosis for the Veteran's back pain. In order for a veteran to qualify for entitlement to compensation, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). Here, though the Veteran has alleged pain, there is no evidence on record of a diagnosis or underlying disability causing the pain.  Moreover, the examiner noted that the muscle strains noted in service were acute, not aggravation of the reports at the time of entry, and that any current muscle pain was not caused by the complaints in service. 

The preponderance of the evidence weighs against a finding that the Veteran has a current lumbar spine disability. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

Hemorrhoids

The Veteran claims he is entitled to service connection for hemorrhoids.

Upon entrance to active duty, the examiner noted that the Veteran had a small asymptomatic hemorrhoid. When a disease or injury is noted on entry, the burden shifts to the Veteran to show by a preponderance of the evidence that the disease or injury was aggravated by service. Here, there is no record of the Veteran being seen or treated for hemorrhoids during service. His discharge examination likewise notes the presence of a hemorrhoid. 

The Veteran stated at his hearing that he was treated for hemorrhoids while in service. He is competent to report this. However, treatment alone is not indicative of an increase in severity of the underlying condition. See Hunt, 1 Vet. App. at 297. The Veteran also stated during the hearing that he had surgery within one year of discharge. However, all other statements reflect that his surgery was in 1980, five years after his separation. As these statements are inconsistent, the Board cannot find them credible and thus they are entitled to less probative weight. Accordingly, the Board finds the evidence does not show an increase in severity of the underlying condition and therefore aggravation of the hemorrhoids during service has not been shown. "Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record." 38 C.F.R. § 3.306(b).

Accordingly, service connection for hemorrhoids is not warranted, as the condition was noted at entry into service and was not shown to be aggravated by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for hemorrhoids is denied. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


